Gordon v 476 Broadway Realty Corp. (2018 NY Slip Op 03110)





Gordon v 476 Broadway Realty Corp.


2018 NY Slip Op 03110


Decided on May 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 1, 2018

Renwick, J.P., Tom, Andrias, Webber, Kahn, JJ.


6422 103951/12

[*1]Anthony Gordon, Plaintiff, Martina Gordon, Plaintiff-Appellant,
v476 Broadway Realty Corp., et al., Defendants-Respondents.


Ronald A. Hollander, Hastings-on-Hudson, for appellant.
Gallet Dreyer & Berkey, LLP, New York (Beatrice Lesser of counsel), for respondents.

Order, Supreme Court, New York County (Debra A. James, J.), entered March 23, 2017, which denied plaintiff Martina Gordon's (plaintiff) motion to renew defendants' motion for summary judgment on their counterclaim for ejectment, unanimously affirmed, without costs.
Plaintiff failed to satisfy her heavy burden on this post-appeal renewal motion to show that, by exercising due diligence, she could not have obtained the purported new facts at the time of the original motion (see Matter of Weinberg , 132 AD2d 190 [1st Dept 1987], lv dismissed  71 NY2d 994 [1988]). In any event, the allegedly newly discovered documents would not change the prior determination (see  CPLR 2221[e][2]). Plaintiff's arguments in relation to the documents require impermissible speculation as to what the mortgagee would have done if defendants had been more timely in notifying it of the cooperative's proposed action to terminate plaintiffs' proprietary lease, as called for under a recognition agreement, and whether plaintiffs would have heeded any advice from the mortgagee about amending their conduct, which they exhibited no willingness to do before the lease was terminated (see generally Sherwood Group v Dornbush, Mensch, Mandelstam & Silverman , 191 AD2d 292 [1st Dept 1993]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 1, 2018
CLERK